— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered November 22, 1982, convicting him of reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the issues raised by the defendant concerning his plea of guilty were not presented to the court of first instance, those issues have not been preserved for our review (see, People v Pellegrino, 60 NY2d 636). Review in the interest of justice is not warranted.
Moreover, there is no reason to disturb the bargained for sentence, which included the imposition of a $75 felony surcharge (see, People v Kazepis, 101 AD2d 816; People v Barnes, 62 NY2d 702). Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.